DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “are divided into an inclined section and a round section to abut each other” is not fully understood in the context of the claim language. 
In claim 8, the phrase “are formed by being protruded from the body… , respectively” is unclear and not fully understood in the context of the claim language.  Claim 12 has a similar issue as well. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, 10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tidbury et al., US Patent 5,937,585.  As in claim 1, a run-up type swing-out door retainer structure in a door retainer for a vehicle, comprising a body retainer mounted at a body of the vehicle; and a door retainer mounted at a door of the vehicle to abut the body retainer, wherein a depression (including 76) formed at the end portion of the body retainer and a protrusion (including 36) formed at the end portion of the door retainer are divided into an inclined section and a round section to abut each other.  As in claim 2, the body retainer includes a body retainer main body; and a body retainer upper portion and a body retainer lower portion formed at both ends of the body retainer main body,  by being protruded from the door retainer with respect to the longitudinal direction thereof, respectively.  As in claim 13, the door retainer upper portion and the door retainer lower portion are mutual symmetrical shapes.  As in claim 16, the depression round portion and the protrusion round portion have corresponding sizes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 11, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tidbury et al.
Regarding claims 4 and 11, although not shown in Tidbury, elongated mounting slots for adjustability are well known in the art of latches.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device in these ways, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  Such modifications are not critical to the design and would have produced no unexpected results. 
Regarding claims 7, 8, 14, 15, and 17-20, although the upper and lower portions of the body retainer being formed with a concave depression and the upper and lower portions of the door retainer formed with a concave depression is not shown by Tidbury, as best understood, it would have been an obvious matter of In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such a modifications are not critical to the design and would have produced no unexpected results.  One reason for such modification would be for the utilization of less material to form the retainers, thus making lighter weight parts in a vehicle design.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675